Citation Nr: 0922028	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  08-22 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to an effective date prior to October 12, 2007 
for additional benefits for a spouse.  



WITNESSES AT HEARING ON APPEAL

Veteran and her sister



ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from May 1981 to July 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  The Veteran testified before the 
undersigned in Washington, D.C., via video conference from 
the RO in November 2008.


FINDINGS OF FACT

1.  The Veteran and M.E.C. married in November 1999.

2.  In December 1999, the Veteran furnished VA a VA Form 21-
686c, Declaration of Status of Dependents, as well as a copy 
of her marriage certificate.

3.  In February 2000, the Veteran filed a claim for VA 
compensation benefits.  

4.  In a March 2002 rating decision, the Veteran's combined 
disability rating was increased to 30 percent effective 
February 2, 2000.  

5.  In a March 2002 letter, the Veteran was notified of the 
March 2002 rating decision; the increase was effective March 
1, 2000, but payment was withheld to recoup the balance of 
the separation pay the Veteran received upon her release from 
the military.  

6.  The March 2002 letter informed the Veteran that 
information of record regarding dependents was incomplete and 
that she needed to complete a VA Form 21-686c.  

7.  In October 2007, the Veteran again requested additional 
benefits for a spouse.  

8.  The Veteran was awarded additional benefits for a spouse 
effective November 1, 2000.  

CONCLUSION OF LAW

The criteria for an effective date of March 1, 2000, for the 
addition of the Veteran's spouse, M.E.C., as a dependent, 
subject to the payment date per the recoupment of military 
separation pay, have been met. 38 U.S.C.A. § 5110 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.400, 3.401 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The 
veteran's claim is being granted.  As such, any deficiencies 
with regard to VCAA are harmless and nonprejudicial.


Earlier Effective Date

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

The effective date of the award of any benefit or increase by 
reason of marriage shall be the date of that event if proof 
is received by VA within a year from the date of marriage.  
38 U.S.C.A. § 5110(n).  The implementing regulation provides 
the effective date for additional compensation for a 
dependent for compensation or pension purposes will be the 
latest of the following dates: (1) date of claim, which means 
date of veteran's marriage, if the evidence of the event is 
received within one year of the event; otherwise, it is the 
date notice is received of the dependent's existence, if the 
evidence is received within one year of VA's request; (2) 
date dependency arises; (3) effective date of the qualifying 
disability rating; or (4) date of commencement of the 
veteran's award.  38 C.F.R. § 3.401(b).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A review of the record reflects that in December 1999, the 
Veteran notified VA of her marriage to M.E.C., in November 
1999.  She furnished a VA Form 21-686c, Declaration of Status 
of Dependents, as well as a copy of her marriage certificate.  

In a January 2000 letter, the Veteran was notified that her 
spouse could not be added as a dependent because her combined 
service-connected disability rating was less than 30 percent.  
The Veteran was recognized by VA under her married name from 
that point onward. 

In a March 2002 rating decision, the Veteran's combined 
disability rating was increased to 30 percent effective 
February 2, 2000.  In a March 2002 letter, the Veteran was 
notified of the March 2002 rating decision.  The Veteran was 
informed that the increase was effective March 1, 2000, but 
that her payment would be withheld to recoup the balance of 
the separation pay she received upon her release from the 
military.  She was also told that her information of record 
regarding dependents was incomplete and that she needed to 
complete a VA Form 21-686c.  

Thereafter, the Veteran requested an audit of her payments 
which was provided by VA.

In October 2007, the Veteran again requested additional 
benefits for her spouse and she furnished copies of the 
marriage and divorce certificates for herself and for her 
spouse.  

In November 2007, VA added the Veteran's spouse effective 
November 1, 2007.  The Veteran argues that her spouse should 
be added as a dependent the date of her 30 percent award, 
February 2, 2000.  At her hearing, she testified that she 
believed that VA would use the information she furnished in 
December 1999 regarding her marital status.  

Regarding the possible effective dates delineated in 38 
C.F.R. § 3.401(b), dependency arose in November 1999, when 
the Veteran married M.E.C.  Her original claim also arose the 
date of her marriage, November 1999, since she provided 
notification to VA in December 1999, within one year of her 
marriage.  However, VA indicated that additional benefits 
could not be awarded at that time based on her disability 
rating.  However, from that point, VA corresponded with the 
Veteran under her married name, indicative of VA's 
notification and acknowledgement of her marital status.  

With regard to date of a subsequent claim, the Veteran 
maintains that her date of claim was when she requested an 
increased rating, resulting in the March 2002 rating 
decision.  The claim was received in February 2000.  

With regard to the effective date of the qualifying 
disability rating, that date was February 2, 2000.  The date 
of commencement of the award was March 1, 2000, the first day 
of the month following the date of receipt of the claim.  
Although payment was not made on that date (March 1, 2000) 
due to the recoupment of separation pay, that is the date of 
the award.   

The question in this case is whether the Veteran abandoned 
her claim after receiving the March 2002 letter which 
requested a VA Form 21-686c.  Where evidence requested in 
conjunction with an original claim is not furnished within 
one year after the date of the request, the claim will be 
considered abandoned.  Should the right to benefits be 
finally established, benefits shall commence not earlier than 
the date of filing the new claim.  38 C.F.R. § 3.158(a).  The 
RO essentially denied the Veteran's claim on this basis and 
used the date of the subsequent claim in 2007, to establish 
the effective date for the addition of the Veteran's spouse.  

Resolving all reasonable doubt in the Veteran's favor, the 
Board finds that the Veteran was unaware of the consequences 
of not submitting a new VA form 21-686c in response to the 
March 2002 letter and that she did not abandon her claim.  As 
noted, she had already furnished one of these forms when she 
married M.E.C., had supplied her marriage certificate, and 
her marital status had not changed.  It is reasonable to find 
that the Veteran believed that she had notified VA of her 
marital status which remained the same and had provided 
evidence thereof.  Indeed, the undersigned found the 
Veteran's testimony to be credible in this respect.  Further, 
VA had repeatedly recognized her by her new married name, 
thus indicative of VA's knowledge and acceptance of her 
marriage to M.E.C.  The March 2002 letter did not inform her 
of the criteria of 38 C.F.R. § 3.158(a) regarding abandonment 
of claims.  It is also noteworthy that the Veteran was 
forthcoming with the changes in her marital status as soon as 
the change occurred.  VA did not notify her of what 
information was missing or needed to be furnished.  

Hence, a balance of the evidence supports that the Veteran 
did not abandon her 2000 dependency claim which is considered 
part and parcel of her compensation claim, given the fact 
that she had just furnished evidence of her new marital 
status.

Thus, in this case, the latest date under 38 C.F.R. § 
3.401(b) is the date of commencement of the Veteran's award.  
As noted, the Veteran's award commenced March 1, 2000.  The 
actual payment date was later, as indicated above, due to the 
recoupment of separation pay.  

After having carefully reviewed the evidence of record, the 
Board finds that a balance of the evidence supports the grant 
of an effective date of March 1, 2000, for the addition of 
the Veteran's spouse, M.E.C., as a dependent, subject to the 
payment date per the recoupment of military separation pay.  






ORDER

An effective date of March 1, 2000, for the addition of the 
Veteran's spouse, M.E.C., as a dependent, subject to the 
payment date per the recoupment of military separation pay, 
is granted, subject to the regulations governing the payment 
of monetary awards.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


